Title: From Thomas Jefferson to André Limozin, 9 October 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Octob. 9. 1787.

I have duly received your favor with my account, balance 180.₶ 7s which shall be paid to your order. I observe it supposed with you that the differences between the courts of London and St. James are nearly settled. But be assured on the contrary that no accomodation is expected, and that war is as certain as it can be, without being actually commenced or declared. There remains indeed a possibility of preventing it, but it is very feeble. This court would be disposed to do it, but they beleive that of London  decided on war. We cannot foresee the moment it will commence, but it is not distant, according to present appearances. M. de Suffrein is appointed to command on the ocean, and M. Albert de Riom on the Mediterranean.
I have the honour to be with much respect Sir Your most obedient humble servant,

Th: Jefferson

